Title: From George Washington to Major General Benedict Arnold, 4 June 1780
From: Washington, George
To: Arnold, Benedict



Dear Sir
Head Quarters Morris Town 4th June 1780

Inclosed you have the draught of a proclamation addressed to the inhabitants of Canada. You will be pleased to put this into the hands of a printer whose secrecy and discretion may be depended on and desire him to strike off a proof sheet with the utmost dispatch, which you will send to me for correction—We shall want at least 500 Copies—The importance of this Business will sufficiently impress you with the necessity of transacting it with every possible degree of caution—The printer is to be particularly charged not on any account to reserve a Copy himself or suffer one to get abroad. With great Regard I am &.
